Allen, J.
The question of the plaintiff’s due care was properly left for the jury to determine. He had a right to cross the *408street at the place where he attempted to do so. Indeed, if he had kept on till he got to Essex Street, there was no crossing of flagstones even there on the south side of that street. There was evidence tending to show that the place where he tried to cross was dark, so that the rails could not easily be seen, the branches of trees cutting off the electric light which hung not very far away. There seems to have been nothing uncommon in what the plaintiff did. He was walking along on the sidewalk with a companion, and, there being a crowd in front of him, they both set out to cross the street. It was for the jury to say whether he was in the exercise of due care. Fuller v. Hyde Park, ante, 51. Woodman v. Metropolitan Railroad, 149 Mass. 335. Smith v. Wildes, 143 Mass. 556, 559.

Flxeeptions overruled.